MEMORANDUM OPINION
 
No. 04-10-00483-CV
 
In the Interest of I.B.M., Z.A.M.,
and B.M.
 
From the 150th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-PA-00977
Honorable Charles E.
Montemayor, Judge Presiding
 
Per curiam
 
Sitting:                       Sandee Bryan Marion, Justice
                       Phylis
J. Speedlin, Justice
                       Rebecca
Simmons, Justice
 
Delivered and
Filed:  September 15, 2010
 
DISMISSED
 
A filing fee of $175.00 was due from appellant Benjamin Martinez when this appeal was
filed but the fee was not paid.  See Tex.
Gov’t Code Ann. §§ 51.207(b)(1), 51.941(a)(1) (Vernon 2005); Texas
Supreme Court Order Regarding Fees Charged In Civil Cases In the Supreme Court
and the Courts of Appeals (July 21, 1998) § B.1.(a).  Rule 5 of the Texas Rules
of Appellate Procedure provides:
A party who
is not excused by statute or these rules from paying costs must pay – at the
time an item is presented for filing – whatever fees are required by statute or
Supreme Court order.  The appellate court may enforce this rule by any order
that is just.
 
Tex. R. App. P. 5. 
Accordingly,
on August 5, 2010, this court ordered appellant to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is
excused by statute or the Rules of Appellate Procedure from paying the fee.  See
Tex. R. App. P. 20.1 (providing that indigent party who complies with
provisions of that rule may proceed without advance payment of costs).  Our
order informed appellant that if he failed to provide such written proof within
the time ordered, this appeal would be dismissed. See Tex. R. App. P.
42.3.  Appellant has not responded.  Accordingly, this appeal is dismissed.  Costs
of appeal are assessed against appellant. 
                                                                      PER
CURIAM